Name: Commission Regulation (EC) No 19/2004 of 7 January 2004 amending for the 27th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: free movement of capital;  United Nations;  international affairs;  Asia and Oceania;  air and space transport
 Date Published: nan

 Avis juridique important|32004R0019Commission Regulation (EC) No 19/2004 of 7 January 2004 amending for the 27th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 004 , 08/01/2004 P. 0011 - 0012Commission Regulation (EC) No 19/2004of 7 January 2004amending for the 27th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 2157/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 26 December 2003, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 January 2004.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 324, 11.12.2003, p. 17.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. The following entry is added under the heading "Natural persons":Safet DURGUTI. Date of birth: 10 May 1967. Place of birth: Orahovac, Kosovo (Serbia and Montenegro).2. The entry "AL-HARAMAIN Islamic Foundation, Bosnia-Herzegovina" under the heading "Legal persons, groups and entities" is replaced by the following:Al-Haramain Islamic Foundation (alias (a) Vazir, (b) Vezir), 64 Poturmahala, Travnik, Bosnia and Herzegovina.3. The entry "BA TAQWA FOR COMMERCE AND REAL ESTATE COMPANY LIMITED, Vaduz, Liechtenstein; (formerly c/o Asat Trust reg.)" under the heading "Legal persons, groups and entities" is replaced by the following:BA Taqwa for Commerce and Real Estate Company Limited (alias Hochburg AG), Vaduz, Liechtenstein (formerly c/o Astat Trust reg.).